DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner objects to the specification as follows:
The title, “Sterilizing and Deodorizing Apparatus for Footwear”, is misdescriptive because an “apparatus” is not an article of manufacture, as required by 35 USC 171.  The title of the design must designate the particular article and be directed to the article of manufacture in which the design is embodied. MPEP 2920.04(a)I, 37 CFR 1.153, 37 CFR 1.1025 and 37 CFR 1.1067. Therefore, based on the description preceding the claim and for clarity and accuracy, the title must be amended throughout the application, original oath or declaration excepted, to read:        --Drawer for Sterilizing and Deodorizing Footwear--; or another similar title.
The specification must be amended to delete [The subject design is installed as a drawer for sterilizing and deodorizing footwear;] because the language includes statements describing matters that are directed to function or are unrelated to the design.  Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.

Claim Refusal – 35 USC § 112 (a) and (b)
The claim is refused under 35 USC § 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling as follows:
In the reproductions, the examiner is unable to determine the exact configuration of the features comprising the drawer. As currently disclosed, the surfaces on the drawer are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements or opened or closed surfaces.  Absent clear surface shading on all claimed surfaces, the exact nature of the design as shown is not clearly understood.  Therefore, it would be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image1.png
    660
    947
    media_image1.png
    Greyscale

Applicant may overcome this portion of the refusal by amending the reproductions to include appropriate and adequate shading to show clearly the character and/or contour of all claimed surfaces represented.  See 37 CFR 1.152.  This is of particular importance in the showing of three (3) dimensional articles where it is necessary to delineate plane, concave, convex, raised, and/or depressed surfaces of the subject matter, and to distinguish between open and closed areas.  Solid black surface shading is not permitted except when used to represent the color black as well as color contrast.

In Fig. 1.3, the examiner is unable to determine the exact configuration of the different areas highlighted in gray below on the back of the drawer. As currently disclosed, the surfaces on the back of the drawer are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image2.png
    369
    957
    media_image2.png
    Greyscale

In Figs. 1.4 and 1.5, the examiner is unable to determine the exact configuration of the bottom portion of the left and right side of the drawer, highlighted in gray below. As currently disclosed, the surface is not clearly shown as being on the same plane as the others or what might be recessed or raised above other elements. It would therefore be impossible for one skilled in the art to make and use the design without resort to conjecture.

    PNG
    media_image3.png
    422
    948
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    419
    945
    media_image4.png
    Greyscale


In Fig. 1.7, the examiner is unable to determine the exact configuration of the surfaces pm the bottom of the drawer, highlighted in gray below. As currently disclosed, the surfaces are not clearly shown as being on the same plane as each other or what might be recessed or raised above other elements. One skilled in the art would therefore have to resort to conjecture to make and use the design.

    PNG
    media_image5.png
    884
    959
    media_image5.png
    Greyscale

Applicant may overcome this portion of the refusal by indicating that protection is not sought for the highlighted surfaces above in Figs. 1.7 by amending the reproductions to color or convert those surfaces to broken lines, thus disclaiming those surfaces, excluding the outermost solid line. See 37 CFR 1.1026 and Hague Administrative Instructions Section 403.  If applicant chooses to do so, the broken line statement must be amended accordingly.  

Figs. 1.1 and 1.8 contain heavy black lines that run together and obscure understanding of the claim. Therefore, one skilled in the art would have to resort to conjecture to make and use the design.

    PNG
    media_image6.png
    432
    605
    media_image6.png
    Greyscale


Applicant may overcome this portion of the refusal by amending the reproductions so the lines, numbers and letters must be uniformly thick and well defined, clean, durable and black.  

Discussion of the Merits of the Case: 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).  

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012

See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at darcey.gottschalk@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim is refused under 35 USC § 112(a) and (b)

The references are cited as pertinent prior art.  Applicant may view and obtain copies of the cited references by visiting http://www.uspto.gov/patft/index.html and pressing the “Patent Number Search” button.

To inquire about this communication, applicants may contact Examiner Darcey Gottschalk by phone at (571)270-0225.  The examiner can normally be reached Monday through Friday, 9 a.m. to 4 p.m. Eastern.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the applicant may contact the examiner’s supervisor, Eric Goodman, by phone at (571) 272-4734. The fax number for this group is (571) 273-8300.



Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b). 

/DARCEY E GOTTSCHALK/Primary Examiner, Art Unit 2919